UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1678



MARTIN BOADU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A94-137-636)


Submitted:   February 14, 2008              Decided:   April 2, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Jaime Winthuysen Aparisi, Silver Spring, Maryland, for Petitioner.
Jeffrey S. Bucholtz, Acting Assistant Attorney General, David V.
Bernal, Assistant Director, Lauren E. Fascett, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Martin Boadu, a native and citizen of Ghana, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reopen his removal proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Boadu’s motion.              See

8 C.F.R. § 1003.2(c)(2) (2007).         Accordingly, we deny the petition

for review for the reasons stated by the Board.            See In Re: Boadu,

No. A94-137-636 (B.I.A. June 19, 2007).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             PETITION DENIED




                                      - 2 -